Exhibit 10.2

 

GUARANTY

 

THIS GUARANTY (this “Guaranty”), dated as of August 10, 2010, is made and
entered into by BioSphere Medical S.A., a French société anonyme, BioSphere
Medical Japan, Inc., a Delaware corporation, and BSMD Ventures, Inc., a Delaware
corporation (individually and collectively, as the context may require, and
jointly and severally, “Guarantor”), in favor of Merit Medical Systems, Inc., a
Utah corporation (“Lender”).

 

WHEREAS, BioSphere Medical, Inc., a Delaware corporation (“Borrower”), executed
and delivered to Lender that certain Convertible Promissory Note, dated on the
date hereof (as, amended, restated, supplemented or otherwise modified from time
to time, the “Note”).

 

WHEREAS, Lender has required, as a condition to making the Loan, that Guarantor
enter into this Guaranty.

 

WHEREAS, Guarantor is a subsidiary of Borrower and will benefit from the making
of the Loan and the financial accommodations extended to Borrower pursuant to
the Note.

 

NOW, THEREFORE, in consideration for the extension of credit and other good and
valuable consideration, the receipt, sufficiency and adequacy of which are
hereby acknowledged, and to induce Lender to extend credit to Borrower,
Guarantor hereby agree as follows:

 

1.                                       Definitions.  All capitalized terms
used but not otherwise defined herein shall have the meanings ascribed thereto
in the Note.  In addition, the following terms used herein shall have the
following meanings:

 

“Guaranteed Obligations” means the full, complete and punctual observance,
performance, payment and satisfaction of all of the Obligations.  The failure by
Guarantor to pay or perform any Guaranteed Obligations or any other covenant,
agreement or obligation of Guarantor under this Guaranty, or the inaccuracy in
any material respect when made of any material representation or warranty of
Guarantor in this Guaranty shall constitute an “Event of Default” for purposes
of this Guaranty and the Note.

 

“Guarantor” shall have its meaning set forth in the first paragraph hereof.

 

2.                                       Guaranty.  Guarantor hereby
unconditionally, absolutely and irrevocably guarantees to Lender, its successors
and assigns, the due payment, fulfillment and performance of the Guaranteed
Obligations.  Guarantor hereby irrevocably and unconditionally covenants and
agrees that it is liable for and shall pay the Guaranteed Obligations as primary
obligor.

 

3.                                       Continuing Guaranty.  This is an
irrevocable, absolute, continuing Guaranty of payment and performance.  This
Guaranty may not be revoked by Guarantor and shall continue to be effective with
respect to the Guaranteed Obligations arising or created after any attempted
revocation by Guarantor and after Guarantor’s dissolution (in which event this
Guaranty shall be binding upon Guarantor’s successors and assigns).  It is the
intent of Guarantor that the obligations and liabilities of Guarantor hereunder
are absolute and unconditional, except as

 

--------------------------------------------------------------------------------


 

specifically set forth herein, under any and all circumstances, and that until
the Guaranteed Obligations are fully, finally and indefeasibly satisfied, such
obligations and liabilities shall not be discharged or released in whole or in
part, by any act or occurrence which might, but for the provisions of this
Guaranty, be deemed a legal or equitable discharge or release of Guarantor. Each
and every default in payment of any amounts due or performance of any obligation
required under this Guaranty shall give rise to a separate cause of action
hereunder, and separate suits may be brought hereunder as each cause of action
arises, or, in the discretion of Lender, may be brought as a consolidated suit
or suits.  This is a guaranty of payment and performance and not of collection.

 

4.                                       Waivers.

 

(a)                                  Guarantor hereby assents to all terms and
agreements heretofore or hereafter made by Borrower with Lender, and, except as
such waiver may be expressly prohibited by law, waives to the extent permitted
by applicable law notice of:

 

(i)                                     Any loans or advances made by Lender to
Borrower under the Note;

 

(ii)                                  The present existence or future incurring
of any of Guaranteed Obligations or any future modifications thereof or any
terms or amounts thereof;

 

(iii)                               The obtaining or release of any guaranty or
surety agreement (in addition to this Guaranty), pledge, assignment, or other
security for any of the Guaranteed Obligations; and

 

(iv)                              Notice of protest, default, notice of intent
to accelerate and notice of acceleration in relation to any instrument relating
to the Guaranteed Obligations.

 

(b)                                 Guarantor hereby waives to the extent
permitted by applicable law any rights and defenses that Guarantor might have as
a result of any representation, warranty or statement made by Lender or its
agents to Guarantor in order to induce Guarantor to execute this Guaranty and
further waives to the extent permitted by applicable law any other circumstance
that might otherwise constitute a legal or equitable discharge or defense of
Guarantor.  Notwithstanding the foregoing, Guarantor does not waive the defense
of payment or performance in full of the Guaranteed Obligations.

 

(c)                                  Following an Event of Default, Lender in
its sole discretion, without prior notice to or consent of Guarantor, may elect
to: (i) foreclose either judicially or nonjudicially against any security it may
hold for the Loan, (ii) accept a transfer of any such security in lieu of
foreclosure, (iii) compromise or adjust the Loan or any part of it or make any
other accommodation with Borrower or Guarantor, or (iv) exercise any other
remedy against Borrower or any security.  No such action by Lender shall release
or limit the liability of Guarantor, which shall remain liable under this
Guaranty after the action, even if the effect of the action is to deprive
Guarantor of any subrogation rights, rights of indemnity, or other rights to
collect

 

2

--------------------------------------------------------------------------------


 

reimbursement from Borrower for any sums paid to Lender, whether contractual or
arising by operation of law or otherwise.  Guarantor expressly agrees that under
no circumstances shall it be deemed to have any right, title, interest or claim
in or to any real or personal property to be held by Lender or any third party
after any foreclosure or transfer in lieu of foreclosure of any security for the
Loan.

 

5.                                       Events and Circumstances Not Reducing
or Discharging Guarantor’s Obligations.  Guarantor hereby consents and agrees to
each of the following, and agrees that Guarantor’s obligations under this
Guaranty shall not be released, diminished, impaired, reduced or adversely
affected by any of the following, and waives to the extent permitted by
applicable law any rights and defenses (other than the defense of the payment in
full of the Guaranteed Obligations and excluding the rights to notice, if any,
as herein provided or as required by law) which Guarantor might have otherwise
as a result of or in connection with any of the following:

 

(a)                                  any and all extensions, modifications,
adjustments, indulgences, forbearances or compromises that might be granted or
given by Lender to Borrower, including, without limitation, any and all
amendments, modifications, supplements, extensions or restatements of the Note;

 

(b)                                 the insolvency, bankruptcy, rearrangement,
adjustment, composition, liquidation, disability, dissolution or lack of power
of Borrower or any other party at any time liable for the payment of all or part
of the Guaranteed Obligations; or any dissolution, consolidation or merger of
Borrower or Guarantor, or any sale, lease or transfer of any or all of the
assets of Borrower or Guarantor, or any changes in the ownership of Borrower or
Guarantor;

 

(c)                                  the invalidity, illegality or
unenforceability of all or any part of the Guaranteed Obligations, or any
document or agreement executed in connection with the Guaranteed Obligations,
for any reason whatsoever, including, without limitation, the fact that the
Guaranteed Obligations, or any part thereof exceeds the amount permitted by law,
the act of creating the Guaranteed Obligations or any part thereof is ultra
vires, the representatives executing the Note or otherwise creating the any
Guaranteed Obligations acted in excess of their authority, the Guaranteed
Obligations violate applicable usury laws, Borrower has valid defenses, claims
or offsets (whether at law, in equity or by agreement), other than payments,
that render the Guaranteed Obligations wholly or partially uncollectible from
Borrower, the creation, performance or repayment of the Guaranteed Obligations
is illegal, uncollectible, legally impossible or unenforceable, or the Note is
irregular or not genuine or authentic;

 

(d)                                 the taking or accepting of any security,
collateral, or other assurance of the payment, for all or any of the Guaranteed
Obligations;

 

(e)                                  any release, surrender or exchange of any
collateral, property or security, at any time existing in connection with, or
assuring or securing payment of, all or any part of the Guaranteed Obligations;

 

3

--------------------------------------------------------------------------------


 

(f)                                    the failure of Lender or any other party
to exercise diligence or reasonable care in the preservation, protection,
enforcement, sale or other handling or treatment of all or any part of such
collateral, property or security;

 

(g)                                 the fact that any collateral, security,
security interest or lien contemplated or intended to be given, created or
granted as security for the repayment of the Guaranteed Obligations shall not be
properly perfected or created, or shall prove to be unenforceable or subordinate
to any other security interest or lien, it being recognized and agreed by
Guarantor that Guarantor is not entering into this Guaranty in reliance on, or
in contemplation of the benefits of, the validity, enforceability,
collectibility or value of any of the collateral for the Guaranteed Obligations;

 

(h)                                 any payment by Borrower to Lender is held to
constitute a preference under the bankruptcy code, or for any reason Lender is
required to refund such payment or pay such amounts to such Borrower, or any
other Person; or

 

(i)                                     any other action taken or omitted to be
taken with respect to the Note, the Guaranteed Obligations, the security and
collateral therefor, whether or not such action or omission prejudices Guarantor
or increases the likelihood that Guarantor will be required to pay the
Guaranteed Obligations.

 

It is the unambiguous and unequivocal intention of Guarantor that Guarantor
shall be obligated to pay and perform the Guaranteed Obligations when due,
notwithstanding any occurrence, circumstance, event, action or omission
whatsoever, whether contemplated or uncontemplated, and whether or not otherwise
or particularly described herein, except for the full and final payment and
satisfaction of all Guaranteed Obligations.

 

6.                                       Payment and Performance by Guarantor. 
If the Guaranteed Obligations, or any part thereof, are not punctually paid or
performed, Guarantor shall, immediately upon written demand and without protest
or notice of protest, pay the amount due thereon to Lender pursuant to the Note
(subject to the limitations set forth herein), at the address of Lender set
forth in the Note or as otherwise designated by Lender.  Such demand(s) may be
made at any time coincident with or after the time for payment or performance of
all or part of the Guaranteed Obligations.  Such demand shall be deemed made if
given in accordance with Paragraph 15 hereof.  It shall not be necessary for
Lender, in order to enforce such payment or performance by Guarantor, first to
institute suit or exhaust its remedies against Borrower, or others liable to pay
or perform such Guaranteed Obligations, or to enforce its rights against any
security or collateral that shall ever have been given to secure the Guaranteed
Obligations.  Lender shall not be required to mitigate damages or take any other
action to reduce, collect or enforce the Guaranteed Obligations.  No set-off,
counterclaim, reduction, or diminution of any Obligations, or any defense of any
kind or nature that Guarantor has or may hereafter have against Borrower or
Lender shall be available hereunder to Guarantor other than the defense of the
payment in full of the Guaranteed Obligations.

 

4

--------------------------------------------------------------------------------


 

7.                                       Concurrent Exercise of Remedies.  The
exercise by Lender of any right or remedy hereunder or under any other
instrument or at law or in equity shall not preclude the concurrent or
subsequent exercise of any other instrument or remedy at law or in equity and
shall not preclude the concurrent or subsequent exercise of any other right or
remedy.

 

8.                                       Application of Payments.  If, at any
time, there is any Obligations (or any portion thereof) of Borrower to Lender
that are not guaranteed by Guarantor, Lender, without in any manner impairing
its rights hereunder, may, at its option, apply all amounts realized by Lender
from collateral or security held by Lender first to the payment of such
unguaranteed Obligations, with the remaining amounts, if any, to then be applied
to the payment of the Obligations guaranteed by Guarantor.

 

9.                                       Suits, Releases of Settlements with
Others. Guarantor agrees that Lender, in its sole discretion, may bring suit
against any other guarantor without impairing the rights of Lender or its
successors and assigns against Guarantor or any other guarantor of the
Guaranteed Obligations; and Lender may settle or compromise with such other
guarantor for such sum or sums as Lender may see fit and release such other
guarantor from all further liability to Lender, all without impairing its rights
against Guarantor.

 

10.                                 Warranties and Representations and
Agreements.

 

(a)                                  Guarantor warrants, represents, and agrees
as of the date hereof as follows:

 

(i)                                     Guarantor has received, or will receive,
direct or indirect benefit from the making of this Guaranty, the making of the
Loan and the entering into and execution of Note in connection therewith;

 

(ii)                                  Guarantor is familiar with, and has
independently reviewed the financial condition of the Borrower and is familiar
with the value of any and all collateral intended to be created as security for
the payment and performance of the Guaranteed Obligations, and Guarantor assumes
full responsibility for keeping fully informed as to such matters in the future;
however, Guarantor is not relying on such financial condition or the collateral
as an inducement to enter into this Guaranty; and

 

(iii)                               Guarantor is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
formation;

 

(iv)                              Guarantor has (A) the corporate power and
authority to execute and deliver, and to perform its obligations under, this
Guaranty, and (B) taken all necessary action to authorize Guarantor’s execution,
delivery and performance of this Guaranty;

 

(v)                                 this Guaranty has been duly executed and
delivered by Guarantor and constitutes the legal, valid and binding obligations
of Guarantor enforceable in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting

 

5

--------------------------------------------------------------------------------


 

the enforcement of creditors’ rights generally, general equitable principles and
an implied covenant of good faith and fair dealing;

 

(vi)                              the execution, delivery and performance of
this Guaranty will not (A) violate any provision of Guarantor’s certificate of
incorporation or bylaws or any material law or regulation applicable to
Guarantor (B) violate, result in a breach of, or constitute a default under, any
agreement, document or instrument to which Guarantor is a party or is bound or
by which its properties may be bound or affected, and (C) result in or require
the creation or imposition of any lien upon the property, assets, income,
revenues, or rights in respect thereof of Guarantor pursuant to (1) any law or
regulation applicable to Guarantor, (2) the organizational documents of
Guarantor or (3) any agreement or instrument to which Guarantor is a party or is
bound or by which its properties may be bound or affected;

 

(vii)                           no consent, approval or authorization of, or
registration, declaration or filing with, or other act by or in respect of, any
arbitrator, any Governmental Authority or any other Person is required in
connection with the execution, delivery or performance of this Guaranty by
Guarantor;

 

11.                                 Subordination.  If, for any reason Borrower
is now or hereafter becomes indebted to Guarantor (such indebtedness and all
interest thereon being referred to as the “Affiliated Debt”), such Affiliated
Debt shall, at all times, be subordinate in all respects to the full payment and
performance of the Obligations, and Guarantor shall not be entitled to enforce
or receive payment thereof until all of the Obligations have been fully paid. 
Guarantor agrees that any liens, mortgages, deeds of trust, security interests,
judgment liens, charges or other encumbrances upon Borrower’s assets securing
payment of the Affiliated Debt shall be and remain subordinate and inferior to
any liens, security interests, judgment liens, charge or other encumbrances upon
Borrower’s assets securing the payment of the Indebtedness and Obligations
evidenced by the Note and Guaranteed Obligations, and without the prior written
consent of Lender, Guarantor shall not exercise or enforce any creditor’s rights
of any nature against Borrower to collect the Affiliated Debt (other than demand
payment therefor).  In the event of the receivership, bankruptcy,
reorganization, arrangement, debtor’s relief or other insolvency proceedings
involving Borrower as a debtor, Lender shall have the right and authority,
either in its own name or as attorney-in-fact for Guarantor, to file such proof
of debt claim, petition or other documents and to take such other steps as are
necessary to prove its rights hereunder.

 

12.                                 Waiver of Subrogation.  Notwithstanding any
other provision of this Guaranty to the contrary, until the Obligations are
indefeasibly paid and performed in full, Guarantor hereby waives to the extent
permitted by applicable law any claim or other rights that Guarantor may now
have or hereafter acquire against Borrower or any other guarantor of all or any
of the obligations that arise from the existence or performance of Guarantor’s
obligations under this Guaranty (all such claims and rights are referred to as
“Guarantor’s Conditional Rights”), including, without limitation, any right of
subrogation, reimbursement, exoneration, contribution, or indemnification, any
right to participate in any claim or remedy of Lender against Borrower or any
security or collateral that Lender now has or hereafter acquires, whether or not
such claim, remedy or right arises in equity or under contract, statute
(including the bankruptcy code or any

 

6

--------------------------------------------------------------------------------


 

successor or similar statute) or common law, by any payment made hereunder or
otherwise, including without limitation, the right to take or receive from
Borrower, directly or indirectly, in cash or other property or by setoff or in
any other manner, payment or security on account of such claim or other rights. 
If, notwithstanding the foregoing provisions, any amount shall be paid to
Guarantor on account of Guarantor’s Conditional Rights and either (i) such
amount is paid to Guarantor at any time when the Guaranteed Obligations shall
not have been paid or performed in full, or (ii) regardless of when such amount
is paid to Guarantor, any payment made by Borrower to Lender is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid by Lender or paid over to a trustee, receiver or any other entity,
whether under any bankruptcy act or otherwise (such payment, a “Preferential
Payment”), then such amount paid to Guarantor shall be held in trust for the
benefit of Lender and shall forthwith be paid to Lender to be credited and
applied upon the Guaranteed Obligations, to the extent matured or otherwise
returned to the Borrower.  The foregoing waivers shall be effective until the
Guaranteed Obligations have been paid and performed in full.

 

13.                                 Election of Remedies; Deficiency Judgment.

 

(a)                                  Without limiting the foregoing, Guarantor
waives to the extent permitted by applicable law all rights and defenses arising
out of an election of remedies by Lender, even though that election of remedies,
such as nonjudicial foreclosure with respect to security for a Guaranteed
Obligation, if any, has destroyed Guarantor’s rights of subrogation and
reimbursement.

 

(b)                                 Guarantor intentionally, freely, irrevocably
and unconditionally waives to the extent permitted by applicable law and
relinquishes all rights that may be available to it under any provision of
applicable law to limit the amount of any deficiency judgment or other judgment
that may be obtained against Guarantor under this Guaranty.

 

14.                                 Successors and Assigns.  This Guaranty is
for the benefit of Lender, its successors and assigns, and in the event of a
assignment by Lender, its successors and assigns, of the obligations evidenced
by the Note, or any part or parts thereof, the rights and benefits hereunder, to
the extent applicable to the obligations so assigned, may be transferred with
such obligations.  This Guaranty is binding upon the Guarantor and its
successors and assigns.

 

15.                                 No Release if Preference, Refund, Etc.  In
the event any payment by Borrower to Lender of the Guaranteed Obligations is
determined to be a preferential payment under any applicable bankruptcy or
insolvency laws, or if for any reason Lender is required to refund part or all
of any payment or pay the amount thereof to any other party, such repayment by
Lender to Borrower shall not constitute a release of Guarantor from any
liability hereunder, and Guarantor agrees to pay such amount to Lender upon
demand to the extent such amount constitutes a Guaranteed Obligation for which
Guarantor is liable.

 

16.                                 Notices.  All notices, requests, demands and
consents to be made hereunder to the parties hereto shall be made and delivered
in the manner set forth in Section 9.2 of the Merger Agreement.

 

7

--------------------------------------------------------------------------------


 

17.                                 Severability.  Any term or provision of this
Guaranty that is invalid or unenforceable in any situation in any jurisdiction
shall not affect the validity or enforceability of the remaining terms and
provisions hereof or the validity or enforceability of the offending term or
provision in any other situation or in any other jurisdiction.  If the final
judgment of a court of competent jurisdiction declares that any term or
provision hereof is invalid or unenforceable, the parties hereto agree that the
court making such determination shall have the power to limit the term or
provision, to delete specific words or phrases, or to replace any invalid or
unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision, and this Guaranty shall be enforceable as so
modified.  In the event such court does not exercise the power granted to it in
the prior sentence, the parties hereto agree to replace such invalid or
unenforceable term or provision with a valid and enforceable term or provision
that will achieve, to the extent possible, the economic, business and other
purposes of such invalid or unenforceable term.

 

18.                                 Integration.  The Note, this Guaranty and
the Merger Agreement constitutes the entire agreement among Borrower, Guarantor
and Lender and supersedes any prior understandings, agreements or
representations by or among the parties hereto, or any of them, written or oral,
with respect to the subject matter hereof, and the parties hereto specifically
disclaim reliance on any such prior understandings, agreements or
representations to the extent not embodied in the Note, thhis Guaranty or the
Merger Agreement.  Notwithstanding the foregoing, the Confidentiality Agreement
shall remain in effect in accordance with its terms.

 

19.                                 Amendments in Writing; No Waiver; Cumulative
Remedies.

 

(a)                                  None of the terms or provisions of this
Guaranty may be waived, amended, supplemented or otherwise modified except by a
written instrument executed by Guarantor and Lender.

 

(b)                                 Guarantor hereby waives diligence,
presentment, demand, protest and notice of any kind whatsoever.  Lender shall
not by any act (except by a written instrument pursuant to paragraph (a) of this
Section 18), delay, indulgence, omission or otherwise be deemed to have waived
any right or remedy hereunder or to have acquiesced in any Event of Default or
in any breach of any of the terms and conditions hereof.  No failure to
exercise, nor any delay in exercising, on the part of Lender, any right, power
or privilege hereunder shall operate as a waiver thereof.  No single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or
privilege.  A waiver by Lender of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy which Lender
would otherwise have on any future occasion.

 

(c)                                  The rights and remedies herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
other rights or remedies provided by law.

 

20.                                 Interpretation.  When reference is made in
this Guaranty to a Section, such

 

8

--------------------------------------------------------------------------------


 

reference shall be to a Section of this Guaranty, unless otherwise indicated. 
The language used in this Guaranty shall be deemed to be the language chosen by
the parties hereto to express their mutual intent, and no rule of strict
construction shall be applied against any party.  Whenever the context may
require, any pronouns used in this Guaranty shall include the corresponding
masculine, feminine or neuter forms, and the singular form of nouns and pronouns
shall include the plural, and vice versa.  Any reference to any federal, state,
local or foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise. 
Whenever the words “include,” “includes” or “including” are used in this
Guaranty, they shall be deemed to be followed by the words “without
limitation.”  Whenever the words “herein,” “hereby” or “hereof” (or similar
terms) are used in this Guaranty, they shall be deemed to be referring to all of
the provisions of this Guaranty as a whole, and not to any particular section,
article or provision unless the context clearly intends otherwise.  No summary
of this Guaranty prepared by any party shall affect the meaning or
interpretation of this Guaranty.

 

21.                                 Counterparts. This Guaranty may be executed
in two or more counterparts, each of which shall be deemed an original but all
of which together shall be considered one and the same agreement and shall
become effective when counterparts have been signed by each of the parties
hereto and delivered to the other parties, it being understood that all parties
need not sign the same counterpart.  This Guaranty may be executed and delivered
by facsimile or other electronic transmission (including delivery through
electronic mail).

 

22.                                 Governing Law.  This Guaranty shall be
governed by and construed in accordance with the internal laws of the State of
Delaware without giving effect to any choice or conflict of law provision or
rule (whether of the State of Delaware or any other jurisdiction) that would
cause the application of laws of any jurisdictions other than those of the State
of Delaware.

 

23.                                 Submission to Jurisdiction.  Each of
Guarantor and Lender (a) consents to submit itself to the personal jurisdiction
of the Court of Chancery of the State of Delaware in any action or proceeding
arising out of or relating to this Guaranty or any of the transactions
contemplated by this Guaranty or the Guaranty, (b) agrees that all claims in
respect of such action or proceeding may be heard and determined only in such
court, (c) agrees that it shall not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court, and
(d) agrees not to bring any action or proceeding arising out of or relating to
this Guaranty or any of the transactions contemplated by this Guaranty or the
Guaranty in any other court.  Each of the parties hereto waives any defense of
inconvenient forum to the maintenance of any action or proceeding so brought and
waives any bond, surety or other security that might be required of any other
party with respect thereto.  Any party hereto may make service on another party
by sending or delivering a copy of the process to the party to be served at the
address and in the manner provided for the giving of notices in Section 9.2 of
Merger Agreement.  Nothing in this Section 22, however, shall affect the right
of any party to serve legal process in any other manner permitted by law.

 

24.                                 Waiver of Jury Trial.  EACH OF GUARANTOR AND
LENDER HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,

 

9

--------------------------------------------------------------------------------


 

PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE ACTIONS OF GUARANTOR OR
LENDER IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF.

 

25.                                 Attorney’s Fees.  If any action or other
proceeding relating to the enforcement of any provision of this Guaranty is
brought by any party hereto, the prevailing party shall be entitled to recover
reasonable attorney’s fees, costs and disbursements (in addition to any other
relief to which the prevailing party may be entitled).

 

26.                                 Reinstatement.  The obligations of Guarantor
under this Guaranty shall be automatically reinstated if and to the extent that
for any reason any payment by or on behalf of Borrower in respect of the Loan is
rescinded or must be otherwise restored by Lender, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise.

 

27.                                 Time.  Time is of the essence of this
Guaranty and each of the provisions hereof.

 

28.                                 Obligations of Guarantor Joint and Several. 
Each natural person and legal entity comprising Guarantor shall be jointly and
severally liable and obligated for the obligations of the Guarantor under this
Guaranty.

 

 [Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Guaranty as of the day and
year first above written.

 

 

GUARANTOR:

 

 

 

BIOSPHERE MEDICAL JAPAN, INC.

 

 

 

 

 

By:

/s/ Martin J. Joyce

 

Name: Martin J. Joyce

 

Title: President and Chairman

 

 

 

 

 

BSMD VENTURES, INC.

 

 

 

 

 

By:

/s/ Martin J. Joyce

 

Name: Martin J. Joyce

 

Title: President and Chairman

 

 

 

 

 

BIOSPHERE MEDICAL S.A.

 

 

 

 

 

By:

/s/ Richard J. Faleschini

 

Name: Richard J. Faleschini

 

Title:

 

--------------------------------------------------------------------------------